 


109 HR 2846 IH: Community Beaches Protection Act
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2846 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. LoBiondo (for himself and Mr. McIntyre) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure the continuation and improvement of coastal restoration. 
 
 
1.Short titleThis Act may be cited as the Community Beaches Protection Act. 
2.Protection of shores 
(a)Declaration of policyThe first section of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426e), is amended to read as follows: 
 
1.Beach Nourishment 
(a)Declaration of policyWith the purpose of preventing damage, restoring and maintaining the shores, beaches and other coastal resources of the United States, its territories and possessions, and promoting and encouraging the healthful recreation of the people, it is declared to be the policy of the United States, subject to the provisions of this Act, to promote beach nourishment projects and related research that encourage the protection, restoration, and enhancement of sandy beaches and other coastal infrastructure, including beach restoration and periodic beach nourishment, on a comprehensive and coordinated basis by the Federal Government, States, localities, and private interests. In carrying out this policy, preference shall be given to areas— 
(1)in which there has been a previous investment of Federal funds; 
(2)in which regional sediment management plans have been adopted; 
(3)in which the need for prevention or mitigation of damage to shores, beaches, and other coastal infrastructure is attributable to Federal navigation projects or other Federal activities; or 
(4)which promote human health and safety and the quality of life for individuals and families.. 
 
(b)ImplementationThe Secretary shall pay the Federal share of the cost of carrying out beach nourishment projects and related research that encourages the protection, restoration, and enhancement of shores, sandy beaches, and other coastal infrastructure (including projects for beach restoration, periodic beach nourishment, and restoration or protection of State, county, or other shores, public coastal beaches, parks, conservation areas, or other environmental resources). 
(c)Federal share 
(1)In generalSubject to paragraphs (2) through (4), the Federal share of the cost of a project described in subsection (b) shall be determined in accordance with section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213). 
(2)ExceptionIn the case of a project for beach erosion control the primary purpose of which is recreation, the Federal share shall be equal to the Federal share for a beach erosion control project the primary purpose of which is storm damage protection or environmental restoration. 
(3)Remainder 
(A)In generalSubject to subparagraph (B), the remainder of the cost of the construction of a project described in subsection (b) shall be paid by a State, municipality, other political subdivision, or nonprofit entity. 
(B)ExceptionThe Federal Government shall bear all of the costs incurred for the restoration and protection of Federal property. 
(4)Greater Federal shareIn the case of a project described in subsection (b) for the restoration and protection of a State, county, or other publicly-owned shore, coastal beach, park, conservation area, or other environmental resource, the Chief of Engineers may increase the Federal share to be greater than that provided in paragraph (1) if the area— 
(A)includes— 
(i)a zone that excludes permanent human habitation; or 
(ii)a recreational beach or other area determined by the Chief of Engineers; 
(B)satisfies adequate criteria for conservation and development of the natural resources of the environment; and 
(C)extends landward a sufficient distance to include, as approved by the Chief of Engineers— 
(i)protective dunes, bluffs, or other natural features; 
(ii)such other appropriate measures adopted by the State or political subdivision of the State to protect uplands areas from damage, promote public recreation, or protect environmental resources; or 
(iii)appropriate facilities for public use. 
(d)Periodic beach nourishmentIn this Act, when the most suitable and economical remedial measures, as determined by the Chief of Engineers, would be provided by periodic beach nourishment, the term construction shall include the deposit of sand fill at suitable intervals of time to furnish sand supply to protect shores and beaches for a period of time specified by the Chief of Engineers and authorized by Congress. 
(e)Private shores and beaches 
(1)In generalA shore or beach, other than a public shore or beach, shall be eligible for Federal assistance under this Act if— 
(A)there is a benefit to a public shore or beach, including a benefit from public use or from the protection of nearby public property; or 
(B)the benefits to the shore or beach are incidental to the project. 
(2)Federal shareThe Secretary shall adjust the Federal share of a project for a shore or beach, other than a public shore or beach, to reflect the benefits described in paragraph (1). 
(f)Authorization of projects 
(1)In generalSubject to paragraph (2), no Federal share shall be provided for a project under this Act unless— 
(A)the plan for that project has been specifically adopted and authorized by Congress after investigation and study; or 
(B)in the case of a small project under section 3 or 5, the plan for that project has been approved by the Chief of Engineers. 
(2)Studies 
(A)In generalThe Secretary shall— 
(i)recommend to Congress studies concerning beach nourishment projects that meet the criteria established under this Act and other applicable law; 
(ii)conduct such studies as Congress requests; and 
(iii)report the results of all studies requested by Congress to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(B)Recommendations for beach nourishment projects 
(i)In generalThe Secretary shall— 
(I)recommend to Congress the authorization or reauthorization of all shore and beach nourishment projects the plans for which have been approved by the Chief of Engineers; and 
(II)report to Congress on the feasibility of other projects that have been studied under subparagraph (A) but have not been approved by the Chief of Engineers. 
(ii)ConsiderationsIn approving a project plan, the Chief of Engineers shall consider the economic and ecological benefits of the beach nourishment project. 
(C)Coordination of projectsIn conducting studies and making recommendations for a beach nourishment project under this paragraph, the Secretary shall— 
(i)determine whether there is any other project being carried out by the Secretary or other Federal agency that may be complementary to the beach nourishment project; and 
(ii)if there is such a complementary project, undertake efforts to coordinate the projects. 
(3)Beach nourishment projects 
(A)In generalThe Secretary shall construct any beach nourishment project authorized by Congress, or separable element of such a project, for which Congress has appropriated funds. 
(B)Agreements 
(i)RequirementAfter authorization by Congress, before the commencement of construction of beach nourishment project or separable element, the Secretary shall offer to enter into a written agreement for the authorized period of Federal participation in the project with a non-Federal interest with respect to the project or separable element. 
(ii)TermsThe agreement shall— 
(I)specify the authorized period of Federal participation in the project; and 
(II)ensure that the Federal Government and the non-Federal interest cooperate in carrying out the project or separable element. 
(g)Extension of the period of Federal participationAt the request of a non-Federal interest, the Secretary, acting through the Chief of Engineers and with the approval of Congress, shall extend the period of Federal participation in a beach nourishment project that is economically feasible, engineeringly sound, and environmentally acceptable for such additional period as the Secretary determines appropriate. 
(h)Special considerationsIn a case in which funds have been appropriated to the Corps of Engineers for a specific project but the funds cannot be expended because of the time limits of environmental permits or similar environmental considerations, the Secretary may carry over such funds for use in the next fiscal year if construction of the project, or a separable element of the project, will cause minimal environmental damage and will not violate an environmental permit.. 
3.Non-Federal contributionsSection 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended by adding at the end the following: 
 
(n)Non-federal contributions 
(1)Prohibition on solicitation of excess contributionsThe Secretary may not solicit contributions from non-Federal interests for costs of constructing authorized water resources development projects or measures in excess of the non-Federal share assigned to the appropriate project purposes listed in subsections (a), (b), and (c) or condition Federal participation in such projects or measures on the receipt of such contributions. 
(2)Limitation on statutory constructionNothing in this subsection shall be construed to affect the Secretary’s authority under section 903(c) of this Act.. 
4.National shoreline erosion control development and demonstration program 
(a)Permenant extension of programSection 5(a) of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426h(a)), is amended by striking all after program. 
(b)Extension of planning, design, and construction phaseSection 5(b)(1)(A) of such Act (33 U.S.C. 426h(b)(1)(A)) is amended by striking all after methods. 
(c)Technology transfers to educational institutionsSection 5(b)(1)(D) of such Act (33 U.S.C. 426h(b)(1)(D)) is amended by inserting and educational institutions after entities. 
(d)Cost-sharing; removal of projectsSection 5(b) of such Act (33 U.S.C. 426h(b)) is further amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and 
(2)by inserting after paragraph (2) the following: 
 
(3)Cost sharingThe Secretary may enter into a cost-sharing agreement with a non-Federal interest to carry out a project, or a phase of a project, under the erosion control program in cooperation with the non-Federal interest.. 
(e)Modification of existing shoreline protection projectsSection 5 of such Act (33 U.S.C. 426h) is further amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following: 
 
(e)Modification of existing shoreline protection projects–Following initial construction and adequate evaluation of a demonstration project’s performance and lifecycle cost, the Secretary at the request of a non-Federal interest is authorized to amend the agreement for an existing federally authorized shore protection project to incorporate the demonstration project as a feature of the authorized shore protection project with the future cost of the project to be determined by the cost-sharing ratio of the authorized shore protection project. Such amendment shall only be made if the Chief of Engineers determines that it meets the engineering, economic, and design standards of the authorized shore protection project.. 
(f)Authorization of AppropriationsSection 5(f)(2) of such Act (33 U.S.C. 426h(e)(2)) (as redesignated by subsection (e)(1) of this section) is amended by striking $21,000,000 and inserting such sums as may be necessary. 
 
